Exhibit 10.2

EXECUTION VERSION

THIRD AMENDMENT

TO

AMENDED AND RESTATED FINANCING AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT (this
“Amendment”), dated as of March 27, 2008, by and among CLAYMONT STEEL, INC., a
Delaware corporation (“Borrower”), U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as LC Issuer and as Agent, and the Lenders party to the
Financing Agreement (as defined below), is as follows:

Preliminary Statements

A. Borrower, Agent and the Lenders are parties to an Amended and Restated
Financing Agreement dated as of February 15, 2007, as amended by the First
Amendment to Amended and Restated Financing Agreement dated March 30, 2007, and
a Second Amendment to Amended and Restated Financing Agreement dated as of
January 23, 2008 (as so amended, the “Financing Agreement”). Capitalized terms
which are used, but not defined, in this Amendment will have the meanings given
to them in the Financing Agreement.

B. Borrower has requested that Agent and the Lenders (i) waive a default of the
Fixed Charge Coverage Ratio for the Test Period ended on December 31, 2007,
(ii) amend the Fixed Charge Coverage Ratio as provided herein, and (iii) make
certain other amendments to the Financing Agreement, each as more specifically
set forth herein.

C. Agent and the Lenders are willing to consent to such requests and so amend
the Financing Agreement, all as contemplated by the terms, and subject to the
conditions, of this Amendment.

Statement of Amendment

In consideration of the covenants, agreements, and conditions set forth in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Agent, the Lenders and Borrower
hereby agree as follows:

1. Waiver of Default. According to financial information submitted by Borrower,
Borrower is in default of the Fixed Charge Coverage Ratio for the Test Period
ended December 31, 2007 (the “Current Default”), which required a minimum Fixed
Charge Coverage Ratio of 1.25 to 1 opposite an actual result of 0.62 to 1
obtained for such Test Period. The Current Default constitutes an Event of
Default under the Financing Agreement and the other Loan Documents unless waived
by the Agent and the Required Lenders. Subject to the satisfaction of the
conditions of this Amendment, the Required Lenders hereby waive the Current
Default. The waiver provided in this Section 1 will not apply to any other Event
of Default, whether past, present, or future, including, without limitation, any
violations of the above described covenant



--------------------------------------------------------------------------------

for periods other than that specifically referenced in this Section 1. The
waiver provided in this Section 1, either alone or together with other waivers
which the Lenders may give from time to time, shall not, by course of dealing,
implication or otherwise, obligate the Lenders to waive any Event of Default,
past, present or future, other than those specifically waived by this Amendment,
or reduce, restrict or in any way affect the discretion of the Lenders in
considering any future waiver requested by Borrower.

2. Amendments to Financing Agreement. Subject to the satisfaction of the
conditions of this Amendment:

2.1 Section 1.1 of the Financing Agreement is hereby amended to add the
following new definitions, in their proper alphabetical order, respectively:

“Availability Reserve” means an amount equal to $5,000,000; provided that at
such time as the Fixed Charge Coverage Ratio is greater than 1.25 to 1 for a
Test Period ending on or after September 30, 2008, as evidenced by financial
statements of Borrower delivered to Agent in accordance with Sections 8.5 and
8.7 and certified in accordance with Section 8.9, Availability Reserve shall
mean an amount equal to $0. The Availability Reserve is in addition to, and
without duplication of, any other Reserve Amounts established by Agent from time
to time.

“Borrowing Base Availability” means, as measured for the applicable time period,
an amount in Dollars equal to the average Borrowing Base, exclusive of any
deductions for the Availability Reserve, for such time period:

less (i) the average aggregate outstanding amount of all Revolving Loans
(including Overadvances) and Interim Advances for such time period and all due
but unpaid interest on the Loans as of the end of such time period, and all
fees, commissions, expenses and other charges posted to Borrower’s loan account
with Agent as of the end of such time period; and

less (ii) the average applicable Letter of Credit Exposure for such time period.

“Third Amendment” means the Third Amendment to Amended and Restated Financing
Agreement dated as of March 27, 2008 among Borrower, Agent and Lenders.

“Third Amendment Effective Date” means the date that the conditions to
effectiveness of the Third Amendment are satisfied.

2.2 The following definitions in Section 1.1 of the Financing Agreement are
hereby amended in their entirety by substituting the following in their stead,
respectively:



--------------------------------------------------------------------------------

““Applicable LIBOR Rate Margin”, “Applicable LOC Fee”, and “Applicable Prime
Rate Margin” means, as of any date, with respect to: (i) a LIBOR Rate Revolving
Loan, a Prime Rate Revolving Loan, or the Applicable LOC Fee, the applicable per
annum rate shown in the applicable column in Section 3.2.5 based on the then
applicable Borrowing Base Availability; (ii) a LIBOR Rate Term Loan, 2.50% per
annum; and (iii) a Prime Rate Term Loan, 0.00% per annum.”

““Borrowing Base” means, as of any time, an amount in Dollars equal to the sum
of:

(i) the Receivables Advance Rate applied to the then Net Amount of Eligible
Receivables of Borrower then outstanding;

plus (ii) the lesser of: (a) the applicable Inventory Advance Rate applied, with
respect to the applicable categories of Eligible Inventory, to the then Eligible
Inventory, and (b) 85% of the Net Orderly Liquidation Value, as of any
applicable date, of the then aggregate amount of Eligible Inventory;

less (iii) the then Reserve Amount; and

less (iv) the then Availability Reserve.”

““Holding Co.” means (a) prior to the effectiveness of the Merger, Claymont
Steel Holdings, Inc., a Delaware corporation, and (b) upon the effectiveness of
the Merger, Evraz Claymont Steel Holdings, Inc., formerly known as Claymont
Steel Holdings, Inc., a Delaware corporation as the surviving corporation of the
Merger.”

2.3 Clause (vii) of the definition of “Refinancing Debt” in Section 1.1 of the
Financing Agreement is hereby amended in its entirety by substituting the
following in its stead:

“(vii) Borrower is in compliance with the Financial Covenants, on a pro forma
basis, after giving effect to the incurrence of such Refinancing Debt and the
repayment of the Indebtedness being Refinanced. To determine whether there is
pro forma compliance with the Financial Covenants, Borrower will, on a pro forma
basis, (a) restate the financial statements received by Agent for the Fiscal
Months or Fiscal Quarters, as applicable, ended most closely before the date
such Refinancing Debt is proposed to be incurred as if the proposed Refinancing
Debt had been incurred, and the Indebtedness had been Refinanced, at the
beginning of the applicable 3-Month or 6-Month Period and Test Period and
(b) calculate the Fixed Charge Coverage Ratio under Section 1 of Exhibit F
taking into account such proposed Refinancing Debt as if the proposed
Refinancing Debt had been incurred, and the Indebtedness had been refinanced, at
the beginning of the applicable 3-Month or 6-Month Period and Test Period;”

2.4 Section 3.2.5 of the Financing Agreement is hereby amended in its entirety
by substituting the following in its stead:



--------------------------------------------------------------------------------

“3.2.5 Applicable LIBOR Rate Margin, Applicable Prime Rate Margin, Application
LOC Fee. Each of the Applicable LIBOR Rate Margin and the Applicable Prime Rate
Margin with respect to a LIBOR Rate Revolving Loan or a Prime Rate Revolving
Loan, and the Applicable LOC Fee will be determined from time to time by
reference to the table set forth below on the basis of the then Borrowing Base
Availability as described in this Section 3.2.5.

 

Pricing Level

   Borrowing
Base
Availability    Applicable
LIBOR
Rate
Margin
For
LIBOR
Rate
Revolving
Loans     Applicable
Prime
Rate
Margin
For Prime
Rate
Revolving
Loans     Applicable
LOC Fee  

1

   >$20,000,000    1.25 %   0.00 %   1.25 %

2

   > $15,000,000 <
$20,000,000    1.50 %   0.00 %   1.50 %

3

   > $10,000,000 <
$15,000,000    1.75 %   0.25 %   1.75 %

4

   <$10,000,000    2.00 %   0.50 %   2.00 %

For purposes of determining the Applicable LIBOR Rate Margin and the Applicable
Prime Rate Margin, Borrowing Base Availability will, after the Third Amendment
Effective Date, be determined as of the end of each calendar quarter occurring
during the term of this Agreement (the end of each calendar quarter being a
“Determination Date”) based on the Borrowing Base Availability during the
preceding calendar quarter (i.e., a 90-day period). The first Determination Date
after the Third Amendment Effective Date is March 31, 2008 for the calendar
quarter ending March 31, 2008. The Applicable LIBOR Rate Margin and the
Applicable Prime Rate Margin and the Applicable LOC Fee will be subject to
adjustment in accordance with the table set forth in this Section 3.2.5 based on
the Borrowing Base Availability for the calendar quarter then ended so long as
no Event of Default is existing as of the applicable Determination Date or as of
the effective date of adjustment. The foregoing adjustment, if applicable, to
the Applicable LIBOR Rate Margin and the Applicable Prime Rate Margin and the
Applicable LOC Fee, will become effective for LIBOR Elections made, the unpaid
principal balance of Prime Rate Revolving Loans and other Obligations
outstanding (exclusive of a LIBOR Rate Term Loan or a Prime Rate Term Loan), and
LOC Fees due with respect to Letters of Credit issued or renewed, on and after
the first day of the first calendar month immediately following the end of each
calendar quarter until the next succeeding effective date of adjustment pursuant
to this Section 3.2.5. As of the Third Amendment Effective Date, (a) the
Applicable LIBOR Rate Margin is 1.50% per annum; (b) the Applicable Prime Rate
Margin is 0% per annum; and (c) the Applicable LOC Fee is 1.500% per annum.”

2.5 Section 8.3 of the Financing Agreement is hereby amended in its entirety by
substituting the following in its stead:



--------------------------------------------------------------------------------

“8.3 Reporting Regarding Receivables and Notes Receivable. Not less frequently
than monthly (and more frequently if Borrower shall so elect or weekly if Agent
shall require if Borrowing Base Availability is, as of any time, less than
$15,000,000 or an Event of Default occurs and is continuing): (i) a borrowing
base certificate in the form of Exhibit D (a “Borrowing Base Certificate”) by no
later than the 15th day after the end of each calendar month based on values as
of the end of the immediately preceding calendar month (or, if more frequent
reporting is in effect under this Section 8.3 as provided above, by the
deadlines and based on the values then established by Agent) and (ii) reports of
Borrower’s sales, credits to sales or credit memoranda applicable to sales,
collections and non-cash charges (from whatever source, including sales and
noncash journals or other credits to Receivables) for the applicable period, and
acceptable supporting documentation thereto (including, a report indicating the
Dollar value of Borrower’s Eligible Receivables, and all other information
deemed necessary by Agent to determine levels of that which is and is not
Eligible Receivables). By no later than the 15th day after the end of each
calendar month, or sooner if available, Borrower shall deliver to Agent monthly
agings, broken down by due date, of Receivables listed by invoice date, in each
case reconciled to the Borrowing Base Certificate for the end of such month and
Borrower’s general ledger, and setting forth any changes in the reserves made
for bad accounts or any extensions of the maturity of, any refinancing of, or
any other material changes in the terms of any Receivables in such format as is
specified by Agent from time to time, together with such further information
with respect thereto in such format as Agent may then reasonably require.”

2.6 Section 10.10(i)(i) of the Financing Agreement is hereby amended in its
entirety by substituting the following in its stead:

“(i) Additional Subordinated Debt, so long as (1) any such Additional
Subordinated Debt: (A) is unsecured; (B) is subordinated to the Obligations
pursuant to a subordination agreement in form and substance satisfactory to
Agent and the Required Lenders; and (C) has a maturity date not less than six
months after the Maturity Date and does not provide for any earlier cash
payments; (2) the incurrence of any such Additional Subordinated Debt does not
violate the Senior Notes Indenture; and (3) Borrower is in compliance with the
Financial Covenants, on a pro forma basis, after giving effect to the incurrence
of such Additional Subordinated Debt. To determine whether there is pro forma
compliance with the Financial Covenants, Borrower will, on a pro forma basis,
(x) restate the financial statements received by Agent for the Fiscal Months or
Fiscal Quarters, as applicable, ended most closely before the date such
Additional Subordinated Debt is proposed to be incurred as if the proposed
Additional Subordinated Debt had been made at the beginning of the applicable
3-Month or 6-Month Period and Test Period and (y) calculate the Fixed Charge
Coverage Ratio under Section 1 of Exhibit F taking into account such proposed
Additional Subordinated Debt as if the proposed Additional Subordinated Debt had
been made at the beginning of the applicable 3-Month or 6-Month Period and Test
Period;”



--------------------------------------------------------------------------------

2.7 The Borrowing Base Certificate in the form of Exhibit D attached to the
Financing Agreement is hereby amended in its entirety by substituting the
borrowing base certificate in the form of Exhibit D attached to this Amendment
in its stead.

2.8 Section 1.1 of Exhibit F to the Financing Agreement is hereby amended in its
entirety by substituting the following in its stead:

“1.1 Borrower will not permit the ratio (“Fixed Charge Coverage Ratio”)
resulting from dividing Borrower’s Adjusted EBITDA (as defined below) for the
applicable Test Period (as defined below) by Borrower’s Fixed Charges (as
defined below) for that same Test Period to be less than (i) 0.050 to 1 as of
the end of Fiscal Quarter ending March 31, 2008, (ii) 0.720 to 1 as of the end
of Fiscal Quarter ending June 30, 2008, and (iii) 1.250 to 1 as of the end of
any Fiscal Quarter ending on or after September 30, 2008; provided that in the
event Borrower fails to comply with the Fixed Charge Coverage Ratio as of the
end of any applicable Fiscal Quarter, Borrower may cure such failure (assuming
no other Event of Default exists) if Borrower receives, in a lump sum, from EOSM
or Holding Co., within seven (7) days after the date that the financial
statements of Borrower are required to be delivered to the Agent for such
applicable Fiscal Quarter in accordance with Section 8.5, either (a) Additional
Subordinated Debt or (b) a capital contribution in cash (a “Capital Contribution
Payment”), in an aggregate amount sufficient (if treated as being EBITDA for the
applicable Test Period ending on such Fiscal Quarter) to cause compliance with
the relevant Fixed Charge Coverage Ratio. For purposes of calculating the Fixed
Charge Coverage Ratio with respect to any applicable Test Period, EBITDA, solely
for purposes of the Fixed Charge Coverage Ratio, shall be deemed to include the
amount of any such Additional Subordinated Debt or Capital Contribution Payment
as if such Additional Subordinated Debt or Capital Contribution Payment were
made in the Test Period for which Borrower failed to comply with this
Section 1.1. Each incurrence of Additional Subordinated Debt shall comply with
Section 10.10(i)(i) and each Capital Contribution Payment shall:

(i) be made in exchange for common stock of Borrower;

(ii) not require any payments or distributions to be made by Holding Co.,
Borrower or any guarantor of any or all of the Obligations in connection
therewith; and

(iii) otherwise be on terms, and pursuant to documentation in form and
substance, satisfactory to Agent in its reasonable discretion.”

2.9 The definition of “Adjusted EBITDA” in Exhibit F to the Financing Agreement
is hereby amended in its entirety by substituting the following in its stead:

“Adjusted EBITDA” means, for the applicable period, the total (without
duplication), in Dollars (all as determined in accordance with GAAP consistently
applied) of: (a) Borrower’s EBITDA, minus (b) the aggregate cash amount of



--------------------------------------------------------------------------------

Borrower’s Taxes (as defined below) paid during the applicable period; minus
(c) the aggregate amount of Borrower’s Non-financed Capital Expenditures made
for the applicable period; plus (d) any non-cash expense or minus any non-cash
gain or income of Borrower for the applicable period; and plus (e) to the extent
deducted in the determination of EBITDA for the applicable period, Acquisition
Costs for such period. As used in this definition, “Acquisition Costs” means the
extraordinary purchase price adjustments and one-time charges incurred by
Borrower in Fiscal Quarter ending March 31, 2008 resulting from the Offer
Completion and the Merger, as described more fully on Exhibit A to the Third
Amendment, up to a maximum aggregate amount which is acceptable to Agent in the
exercise of its discretion in good faith.

2.10 The definition of “Fiscal Month” in Exhibit F to the Financing Agreement is
hereby amended in its entirety by substituting the following in its stead:

“(iv) “Fiscal Month” means the applicable fiscal month of a Fiscal Year, the
fiscal months of Borrower being the same as the calendar months.”

2.11 The definition of “Fiscal Quarter” in Exhibit F to the Financing Agreement
is hereby amended in its entirety by substituting the following in its stead:

“(v) “Fiscal Quarter” means, in respect of a date as of which the applicable
Financial Covenant is being calculated, any quarter of a Fiscal Year, the first
Fiscal Quarter beginning on January 1st and ending on March 31st, the second
Fiscal Quarter beginning on April 1st and ending on June 30th, the third Fiscal
Quarter beginning on July 1st and ending on September 30th, and the fourth
Fiscal Quarter beginning on October 1st and ending on December 31st.”

2.12 The definition of “Test Period” in Exhibit F to the Financing Agreement is
hereby amended in its entirety by substituting the following in its stead:

“Test Period” means, (a) in respect of the Fiscal Quarter ending on March 31,
2008, the 3-Month Period ending as of the end of such Fiscal Quarter, and (b) in
respect of each other date as of which the applicable Fixed Charge Coverage
Ratio is being calculated, each 6-Month Period ending as of the end of each
Fiscal Quarter ending on and after June 30, 2008.”

2.13 Exhibit F to the Financing Agreement is hereby amended by adding a new
clause (xii) thereto, in its proper numerical order, as follows:

“(xii) “3-Month Period” means, in respect of a date as of which Adjusted EBITDA
is being calculated under this Section 1 of this Exhibit F, the three
consecutive Fiscal Months immediately preceding the date as of which Adjusted
EBITDA is being calculated (i.e., a three Fiscal Month period).”

3. Conditions; Other Documents. This Amendment shall become effective only upon
the satisfaction of the following conditions precedent:

3.1 This Amendment duly executed and delivered by the Borrower, the Agent and
the required Lenders.



--------------------------------------------------------------------------------

3.2 The Reaffirmation of Guarantors in the form attached after the signature
pages of this Amendment, executed and delivered by Holding Co. and CitiSteel PA.

3.3 A Borrowing Base Certificate in the form of Exhibit D hereto duly completed
and executed by the Borrower.

3.4 In consideration of the Agent and the Lenders entering into this Amendment,
the Borrower shall have paid a fully earned and non-refundable fee of $50,000 to
the Agent for the ratable benefit of the Lenders.

3.5 The delivery of such other documents, instruments, and agreements deemed
necessary by Agent to effect the amendments to Borrower’s credit facilities with
Agent and the Lenders contemplated by this Amendment.

4. Representations. To induce Agent and the Lenders to accept this Amendment,
Borrower hereby represents and warrants to Agent and the Lenders as follows:

4.1 Borrower has full power and authority to enter into, and to perform its
obligations under, this Amendment, and the execution and delivery of, and the
performance of its obligations under and arising out of, this Amendment have
been duly authorized by all necessary corporate action.

4.2 This Amendment constitutes the legal, valid and binding obligations of
Borrower enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally.

4.3 Borrower’s, Holding Co.’s, and CitiSteel PA’s representations and warranties
contained in the Loan Documents to which each of them is a party are complete
and correct in all material respects as of the date of this Amendment with the
same effect as though these representations and warranties had been made again
on and as of the date of this Amendment (except where such representations and
warranties speak solely as of an earlier date), subject to those changes as are
not prohibited by, or do not constitute Events of Default under, the Financing
Agreement.

4.4 Other than the Current Default to be waived under Section 1 of this
Amendment, no Event of Default has occurred and is continuing under the
Financing Agreement as amended hereby.

5. Costs and Expenses. As a condition of this Amendment, Borrower will promptly
on demand pay or reimburse Agent for the costs and expenses incurred by Agent in
connection with this Amendment, including, without limitation, reasonable
attorneys’ fees.



--------------------------------------------------------------------------------

6. Release. Borrower hereby releases Agent and the Lenders from any and all
liabilities, damages and claims arising from or in any way related to the
Obligations or the Loan Documents, other than such liabilities, damages and
claims which arise after the execution of this Amendment. The foregoing release
does not release or discharge, or operate to waive performance by, Agent or any
Lender of its express agreements and obligations stated in the Loan Documents on
and after the date of this Amendment.

7. Default. Any default by Borrower in the performance of Borrower’s obligations
under this Amendment shall constitute an Event of Default under the Financing
Agreement.

8. Continuing Effect of the Financing Agreement; Security. Except as expressly
amended hereby, all of the provisions of the Financing Agreement are ratified
and confirmed and remain in full force and effect. Borrower, Agent and the
Lenders hereby expressly intend that this Amendment shall not in any manner:
(a) constitute the refinancing, refunding, payment or extinguishment of the
Obligations evidenced by the existing Loan Documents; (b) be deemed to evidence
a novation of the outstanding balance of the Obligations; or (c) affect,
replace, impair, or extinguish the creation, attachment, perfection or priority
of the Liens on the Loan Collateral granted pursuant to the Loan Documents.
Borrower ratifies and reaffirms any and all grants of Liens to Agent, for the
benefit of the Secured Creditors (as defined in the Borrower Security
Agreement), on the Loan Collateral as security for the Obligations, and Borrower
acknowledges and confirms that the grants of the Liens to Agent, for the benefit
of the Secured Creditors, on the Loan Collateral: (i) represent continuing Liens
on all of the Loan Collateral, (ii) secure all of the Obligations, and
(iii) represent valid, first and best Liens on all of the Loan Collateral except
to the extent, if any, of the Permitted Liens.

9. One Agreement; References; Fax Signature. The Financing Agreement, as amended
by this Amendment, will be construed as one agreement. All references in any of
the Loan Documents to the Financing Agreement will be deemed to be references to
the Financing Agreement as amended by this Amendment. This Amendment may be
signed by facsimile signatures or other electronic delivery of an image file
reflecting the execution thereof, and if so signed, (i) may be relied on by each
party as if the documents were a manually signed original and (ii) will be
binding on each party for all purposes.

10. Captions. The headings to the Sections of this Amendment have been inserted
for convenience of reference only and shall in no way modify or restrict any
provisions hereof or be used to construe any such provisions.

11. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original but all of which together shall constitute one and
the same instrument.

12. Entire Agreement. This Amendment, together with the other Loan Documents,
sets forth the entire agreement of the parties with respect to the subject
matter of this Amendment and supersedes all previous understandings, written or
oral, in respect of this Amendment.



--------------------------------------------------------------------------------

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Ohio (without regard to Ohio
conflicts of law principles).

{Signature Pages Follow}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by Borrower as of the
date first written above.

 

BORROWER: CLAYMONT STEEL, INC. By:  

/s/ ROBIN GANTT

  Robin Gantt, Chief Financial Officer

Accepted at Cincinnati, Ohio

as of the date first written above.

 

AGENT: U.S. BANK NATIONAL ASSOCIATION, AS AGENT By:  

/s/ JEFFREY A. KESSLER

  Jeffrey A. Kessler, Vice President LC ISSUER: U.S. BANK NATIONAL ASSOCIATION,
AS LC ISSUER By:  

/s/ JEFFREY A. KESSLER

  Jeffrey A. Kessler, Vice President

SIGNATURE PAGE TO

THIRD AMENDMENT TO AMENDED AND RESTATED

FINANCING AGREEMENT

(Claymont Steel, Inc.)



--------------------------------------------------------------------------------

LENDERS: U.S. BANK NATIONAL ASSOCIATION, AS A LENDER By:  

/s/ JEFFREY A. KESSLER

  Jeffrey A. Kessler, Vice President LASALLE BUSINESS CREDIT LLC By:  

/s/ DAVID OPPENHEIMER

  David Oppenheimer, Senior Vice President WACHOVIA BANK, NATIONAL ASSOCIATION
By:  

/s/ GEORGIOS KYVERNITIS

  Georgios Kyvernitis, Director WELLS FARGO BANK NA By:  

/s/ JOHN D. ERWIN

  John D. Erwin, Vice President/Relationship Team Manager

SIGNATURE PAGE TO

THIRD AMENDMENT TO AMENDED AND RESTATED

FINANCING AGREEMENT

(Claymont Steel, Inc.)